Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 1 of 63

JS 44 (Rev. 06/17)

provided

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

b
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

focal rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS

Oana D. Ladar and Florin O. Ladar (wife & husband)

(b) County of Residence of First Listed Plaintiff

Philadelphia

(EXCEPT IN U.S, PLAINTIFF CASES)

(c) Attorneys (/irm Name, Address, and Telephone Number,
Marc S. Rosenberg, Esquire, 401 City Avenue,

PA 19004, 610-667-3660

}
Suite 122, Bala Cynwyd,

NOTE:

Philadelphia, PA

 

County of Residence of First Listed Defendant

Franklin

E NTS.
DERE BS Insurance COmpany, Nationwide Mutual Fire
Insurance Company, Nationwide Property and Casualty Insurance
Company, Nationwide General Insurance Company and Nationwide In

(IN U.S. PLAINTIFF CASES ONLY)

Attorneys (if Known)
Pamela A, Carlos, Esquire, 1601 Market Street, 16th Floor,

19103 (215) 665-3315

TN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only}

 

(Far Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plainiiff

and One Box for Defendant)

 

 

 

 

 

 

 

O 1 U.S. Government C3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Ki O 1 Incorporated or Principal Place go4 04
of Business In This State
2 U.S. Government Ma Diversity Citizen of Another State o2 M2 Incorporated and Principal Place 05 Ks
Defendant (Indicate Cilizenship of Parties in Hem HI) of Business In Another State
Citizen or Subject of a O3 O 3 Foreign Nation 96 O06
Foreiun Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions,
l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
K 110 Insurance PERSONAL INJURY PERSONAL INJURY  |0 625 Drug Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 2] USC 881 |O 423 Withdrawal 0 376 Qui Tam (31 USC
O 130 Miller Act C315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
0 150-Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGH TS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury OC 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act © 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
O 52 Recovery of Defaulted Liability 0) 368 Asbestos Personal J 835 Patent - Abbreviated ©) 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability O 840 Trademark Corrupt Organizations
C) 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SE T © 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle @ 370 Other Fraud O 710 Fair Labor Standards 0 861 HIA (1395ff) 0 490 Cable/Sat TV
©) 160 Stockholders’ Suits 0) 355 Motor Vehicle 0 371 Truth in Lending Act 0 862 Black Lung (923) & 850 Securities/Commodities/
5) 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
J 195 Contract Product Liability | 360 Other Personal Property Damage Relations C1 864 SSID Title XVI © 890 Other Statutory Actions
OD 196 Franchise Injury 2 385 Property Damage 7 740 Railway Labor Act O 865 RSI (405(g)) O 891 Agricultural Acts

 

 

O 448 Education

0 75) Family and Medical
Leave Act

O 790 Other Labor Litigation

0 791 Employee Retirement
Income Security Act

FEDERAL TAX SUITS

0 870 Taxes (U.S. Plaintiff
or Defendant)

O 871 IRS—Third Party
26 USC 7609

 

IMMIGRATION

 

555 Prison Condition

©) 362 Personal Injury - Product Liability
Medical Malpractice —_— ]
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
0 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus:
© 220 Foreclosure 0 441 Voting OG 463 Alien Detainee
O 230 Rent Lease & Ejectment © 442 Employment 0 510 Mations to Vacate
0 240 Torts to Land O 443 Housing/ Sentence
1 245 Tort Product Liability Accommodations 0D 530 General
0 290 All Other Real Property 0 445 Amer. w/Disabilities -] 7 535 Death Penalty
Employment Other:
O 446 Amer. w/Disabilities -] 0 540 Mandamus & Other
Other 0 550 Civil Rights
a
a

 

560 Civil Detainee -
Conditions of
Confinement

 

 

O 462 Naturalization Application

0 465 Other Immigration
Actions

 

 

OD 893 Environmental Matters

0 895 Freedom of Information
Act

O 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

¥. ORIGIN (Place an “x” in One Box Only)
Ol Original 2 Removed from O 3° Remanded from 0 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Vil, REQUESTED IN

 

{CHECK IF THIS

IS A CLASS ACTION

DEMAND $

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
28 USC Section 1332

Brief description of cause:
Underinsured motorist claim

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P JURY DEMAND: Yes R{No
VII. RELATED CASE(S)
IF ANY Gee msinuctions: ange DOCKET NUMBER
DATE SIGNASURE OF ATTORNEY OF RECO
FOR OFFICE USE ONLY Ld
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 2 of 63

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar}

Address of Plaintiff 909 Kings Arms Drive, Downingtown, PA 19335

 

Address of Defendant: One Nationwide Plaza, Columbus, Ohio 43215

 

Place of Accident, Incident or Transaction: SR 30 On Ramp in Caln Township, Chester County

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated: _

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No [ |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No [ |
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [_] No [|
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No [|
case filed by the same individual?

I certify that, to my knowledge, the within case [J is /
this court except as noted above.

ore __tplarlia

  
  

isnot related to any case now pending or within one year previously terminated action in

webse Se24IL

Attorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

&

Federal Question Cases: Diversity Jurisdiction Cases:

indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury
Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury

Other Personal Injury (Please specify):
Products Liability

Labor-Management Relations
Civil Rights

OOOOOROOOOoO =
OOOOOO0O8

Habeas Corpus Products Liability — Asbestos
. Securities Act(s) Cases . All other Diversity Cases
0. Social Security Review Cases (Please specify); _
1. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

, counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought.

DATE:

 

Attorney-at-Law / Pro Se Plaintiff Attorney 1.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5 2018)

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 3 of 63

APPENDIX I
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CASE MANAGEMENT TRACK DESIGNATION FORM

OANA D. LADAR AND FLORIN O. LADAR
(wife & husband)

Vv. : CIVIL ACTION NO.

NATIONWIDE MUTUAL INSURANCE
COMPANY, NATIONWIDE MUTUAL FIRE
INSURANCE COMPANY, NATIONWIDE
PROPERTY AND CASUALTY INSURANCE
COMPANY, NATIONWIDE GENERAL
INSURANCE COMPANY AND
NATIONWIDE INSURANCE COMPANY
OF AMERICA

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a case management track designation form specifying the track to
which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. §2241 through §2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from

exposure to asbestos. ( )
(e) Special Management — Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by

the court. (See reverse side of this form for a detailed explanation of special

 

management cases. ) ( )
(f) Standard Management — Cases that do ng ritme any one of the other tracks. (xX)
a) A 4
__ Cy) )
6/27/2019 SPA kA (_
Date Pamela A. Carlos, Esquire

Attorney for Defendant, Nationwide Mutual
Insurance Company et al.

 

(215) 561-4300 (215) 561-6661 carlos@bbs-law.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 4 of 63

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

OANA D. LADAR AND FLORIN QO. LADAR
(wife & husband)

v. ; NO:

NATIONWIDE MUTUAL INSURANCE
COMPANY, NATIONWIDE MUTUAL FIRE
INSURANCE COMPANY, NATIONWIDE
PROPERTY AND CASUALTY INSURANCE
COMPANY, NATION WIDE GENERAL
INSURANCE COMPANY AND
NATIONWIDE INSURANCE COMPANY OF
AMERICA

 

NOTICE OF REMOVAL

 

AND NOW, come the defendant, Nationwide Mutual Insurance Company, Nationwide
Mutual Fire Insurance Company, Nationwide Property and Casualty Insurance Company,
Nationwide General Insurance Company and Nationwide Insurance Company of America
[hereinafter ‘Defendant’], for the purpose only of filing a notice of removal of this case to the
United States District Court for the Eastern District of Pennsylvania and respectfully avers as
follows:

l. This is a civil action which was filed in the Court of Common Pleas of Chester
County, No. 2019-04902-TT.

2. The action was initiated by the filing of a complaint on May 21, 2019 and served
via certified mail on Nationwide on May 28, 2019. A copy of the complaint is attached hereto as
Exhibit "A."

3, The averments made herein are true and correct with respect to the date and time
upon which suit was commenced and the date upon which this notice is being filed.

4 Plaintiffs are citizens of the Commonwealth of Pennsylvania.
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 5 of 63

2
5. Defendant is now, and was at the time plaintiffs filed their complaint, a corporation

organized under the laws of the State of Ohio and with its principal place of business at One
Nationwide Plaza in Columbus, Ohio.

6. As defendant is a citizen of Ohio and plaintiffs are citizens of Pennsylvania,
complete diversity existed between the parties both at the time of the filing of the complaint and
at the time of the filing of this notice of removal.

7. Defendant, Nationwide, has simultaneously with the filing of this notice, given
written notice to the plaintiffs.

8. Defendant seeks to remove this matter to the United States District Court for the
Eastern District of Pennsylvania. Defendant asserts that the amount in controversy in this matter
exceeds $75,000. As the moving party, defendant bears the burden of proving that jurisdiction is
proper in federal court. Russ vs. State Farm Mut. Auto. Ins. Co., 961 F.Supp. 808, 810 (E.D. Pa.
1997),

9. In determining whether the jurisdiction amount has been satisfied, the Court must
first look at the Complaint. Angus vs. Shiley. Inc., 989 F.2d 142, 145 (3rd Circ. 1993),

10. The underlying lawsuit as alleged in the Complaint arises out of allegations that
Nationwide breached the insurance contract by failing to adequately pay plaintiffs’ underinsured
motorist benefits for injuries sustained in an accident that occurred on June 29, 2016. See Exhibit
“A”,

11. There is no specific assertion as to the amount in controversy set forth in plaintiffs’

complaint. However, plaintiffs generally aver that the policy with Nationwide provided
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 6 of 63

3
underinsured motorist coverages in the amount of $100,000 per person and there are two plaintiffs

in the instant lawsuit. See Exhibit “A”,

12. Moreover, plaintiffs generally aver damages in their Wherefore clauses that are in
excess of $50,000. See Exhibit “A”.

13. In addition, as the Complaint is currently written, it appears that plaintiffs are also
asserting a claim for bad faith as plaintiffs aver that Nationwide failed to handle their claims in
good faith. See Exhibit “A”, 28.

14. | With reference to a bad faith claim pursuant to 42 Pa. C.S.A.§8371, plaintiffs could
be seeking attorney’s fees. Attorney’s fees must also be included in determining the amount in

controversy. Neff vs. General Motors Corp., 163 F.R.D. 478, 482 (E.D. Pa. 1995). It would not

 

be unreasonable to expect that over the course of an approximate six month litigation, counsel
could incur costs and fees in an amount approaching $15,000.

15. In addition, it is anticipated that if plaintiffs are making a claim for bad faith,
plaintiffs will also seek punitive damages pursuant to 42 Pa. C.S.A. §8371. Whether both actual
and punitive damages are recoverable, punitive damages are properly considered in determining
whether the jurisdictional amount has been satisfied. Bell vs. Preferred Life Assurance Soc’ y, 320
U.S. 238, 240, 88 L. Ed. 15, 64 S. Ct. 5 (1943). The contractual amount in controversy alleged in
the Complaint is in excess of $50,000 based on the allegations in the Complaint, coupled with
estimated reasonable attorneys’ fees, and if plaintiffs are able to sustain a finding of bad faith,
although the propriety of same is disputed by moving defendant, it is not unreasonable to expect
that a punitive damage award five or six times the amount in controversy could be rendered by the

trier of fact.
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 7 of 63

4
WHEREFORE, defendant, Nationwide Property and Casualty Insurance Company,

hereby removes this suit to this Honorable Court pursuant to the laws of the United States in such

Comb AC

PAMELA A. CARLOS, ESQUIRE

LILY K. HUFFMAN, ESQUIRE

Attorney for Defendant

BENNETT, BRICKLIN & SALTZBURG LLC
1601 Market Street, 16" Floor

Philadelphia, PA 19103

carlos@bbs-law.com

(215)665-3315

huffman@bbs-law.com

(215) 665-3353

cases made and provided.
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 8 of 63

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

OANA D, LADAR AND FLORIN O. LADAR
(wife & husband)

v.
NO.

NATIONWIDE MUTUAL INSURANCE
COMPANY, NATIONWIDE MUTUAL FIRE
INSURANCE COMPANY, NATIONWIDE
PROPERTY AND CASUALTY INSURANCE
COMPANY, NATIONWIDE GENERAL
INSURANCE COMPANY AND
NATIONWIDE INSURANCE COMPANY
OF AMERICA

 

NOTICE

TO: Marc S. Rosenberg, Esquire

401 City Avenue, Suite 122

Bala Cynwyd, PA 19004

PLEASE TAKE NOTICE that defendant, Nationwide Mutual Insurance Company,
Nationwide Mutual Fire Insurance Company, Nationwide Property and Casualty Insurance
Company, Nationwide General Insurance Company and Nationwide Insurance Company of
America, has filed in this Court a verified Notice for Removal of the State Court action, Oana D.
Ladar and Florin O. Ladar vs. Nationwide Mutual Insurance Company, Nationwide Mutual Fire
Insurance Company. Nationwide Property and Casualty Insurance Company, Nationwide General
Insurance Company and Nationwide Insurance Company of America, now pending in the Court
of Common Pleas of Chester County, Pennsylvania, No. 2019-04902-TT.

PLEASE TAKE FURTHER NOTICE that a certified copy of the Notice of Removal will

be filed with the Prothonotary of the Court of Common Pleas of Chester County, Pennsylvania.
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 9 of 63

PLEASE BE ADVISED that by virtue of 28 U.S.C. §1446(f), the State action is now
removed to this Court. The State Court has no further jurisdiction over this action and you should

proceed no further in that Court or under its authority.

5 Bimeb AGL

PAMELA A. CARLOS, ESQUIRE
LILY K. HUFFMAN, ESQUIRE
Attorneys for Defendant
BENNETT, BRICKLIN & SALTZBURG LLC
1601 Market Street, 16" Floor
Philadelphia, PA 19103
carlos@bbs-law.com
(215) 665-3315
huffman@bbs-law.com
(215) 665-3353

DATE: 6/27/19

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 10 of 63

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

OANA D. LADAR AND FLORIN O. LADAR
(wife & husband)

Vv. : No.

NATIONWIDE MUTUAL INSURANCE
COMPANY, NATIONWIDE MUTUAL FIRE
INSURANCE COMPANY, NATIONWIDE
PROPERTY AND CASUALTY INSURANCE
COMPANY, NATIONWIDE GENERAL
INSURANCE COMPANY AND
NATIONWIDE INSURANCE COMPANY
OF AMERICA

 

DEFENDANT’S CERTIFICATION OF FILING OF
COPY OF NOTICE OF REMOVAL WITH STATE COURT

Pamela A. Carlos, Esquire, being duly sworn according to law, deposes and says that she
is a member with the law firm of Bennett, Bricklin & Saltzburg LLC, attorneys for defendant,
Nationwide Mutual Insurance Company, Nationwide Mutual Fire Insurance Company,
Nationwide Property and Casualty Insurance Company, Nationwide General Insurance Company
and Nationwide Insurance Company of America.

That she did direct the filing with the Prothonotary of the Court of Common Pleas of

Chester County a copy of the Notice of Removal, attached hereto, said filing to be made on

June 27, 2019. ) Z f
BY: Wel

PAMELA A. CARLOS, ESQUIRE

Attorney for defendant

BENNETT, BRICKLIN & SALTZBURG LLC
1601 Market Street, 16 Floor

Philadelphia, PA 19103

Carlos@bbs-law.com

(215) 665-3315

 

Swern to and subscribed
before me oy 27th day
of. J une,

Lica daa

gilt RY ARYPUBLIC\_

 

Commonwealth of Pennsylvania ~ Notary Seal
JUDITH MARTINEZ — Notary Public
Philadelphia County
My Commission Expires Oct 18, 2021
Commission Number 1278782

 

 

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 11 of 63

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

OANA D. LADAR AND FLORIN O. LADAR
(wife & husband)

Vv. : No.

NATIONWIDE MUTUAL INSURANCE
COMPANY, NATIONWIDE MUTUAL FIRE
INSURANCE COMPANY, NATION WIDE
PROPERTY AND CASUALTY INSURANCE
COMPANY, NATIONWIDE GENERAL
INSURANCE COMPANY AND
NATIONWIDE INSURANCE COMPANY
OF AMERICA

 

CERTIFICATE OF SERVICE

Pamela A. Carlos, Esquire, being duly sworn according to law, deposes and says that she
is an attorney with the law firm of Bennett, Bricklin & Saltzburg LLC, attorneys for defendant,
Nationwide Mutual Insurance Company, Nationwide Mutual Fire Insurance Company,
Nationwide Property and Casualty Insurance Company, Nationwide General Insurance Company
and Nationwide Insurance Company of America and that she certifies that a true and correct copy
of this Removal Petition was filed electronically and is available for viewing and downloading
from the Electronic Case filing system which constitutes service upon the following counsel of
record:

Marc S. Rosenberg, Esquire
401 City Avenue, Suite 122

 

 

PAMELA A. CARLOS, ESQUIRE
Attorney for Defendant
BENNETT, BRICKLIN & SALTZBURG LLC
1601 Market Street, 16 Floor
Philadelphia, PA 19103
(215) 665-3353
Sworn to and subscribed
ene me this 27th day

Fyunes Tic li lus

on PUBLIC

 

 

Commonwealth of Pennsylvania - Notary Seal
JUDITH MARTINEZ = Natery Public
Philadelphia Guunty
“My Commission Explras Oct 18. 2024
Commission Number 1278782

 

 

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 12 of 63

AFFIDAVIT
I, Pamela A. Carlos, Esquire, being duly sworn according to law, do hereby depose and
state that I am the attorney for Defendant, Nationwide Mutual Insurance Company, Nationwide
Mutual Fire Insurance Company, Nationwide Property and Casualty Insurance Company,
Nationwide General Insurance Company and Nationwide Insurance Company of America, the
Petitioner in the foregoing Notice of Removal, that I have been duly authorized by the Petitioner
to execute this Affidavit, that I am familiar with the facts involved in this matter, and that the

allegations set forth in the foregoing Notice of Removal are true and correct to the best of my

PAMELA A. CARLOS, ESQUIRE

knowledge, information and belief.

 

DATE: _ June 27. 2019
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 13 of 63

EXHIBIT “A”
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 14 of 63
L00246140171052819

Ge Lh ee
i “Sy

oh a:
i 7 fe

  

MAMMUTH & ROSENBERG THIS IS A MAJOR CASE,

BY: MARC S. ROSENBERG, ESQUIRE JURY TRIAL IS DEMANDER?
ATTORNEY I.D. NO.; 44457

401 CITY AVENUE, SUITE 122

BALA CYNWYD, PA £9004-1122

TELEPHONE: 610-667-1500

FAX: 610-667-3660

EMAIL: Rosenberg@plaintiffcom

ATTORNEY FOR PLAINTIFFS

 

OANA D. LADAR and : CHESTER COUNTY
FLORIN 0. LADAR (wife & husband : COURT OF COMMON PLEAS
909 KINGS ARMS DRIVE :
DOWNINGTOWN, PA 19335
Plaintiffs
Vv.

NATIONWIDE MUTUAL INSURANCE
COMPANY
ONE NATIONWIDE PLAZA
COLUMBUS, OH 43215

AND
NATIONWIDE MUTUAL FIRE
INSURANCE COMPANY
ONE NATION WIDE PLAZA :
COLUMBUS, OH 43215 : NO.:

AND :
NATIONWIDE PROPERTY AND
CASUALTY INSURANCE COMPANY
ONE NATIONWIDE PLAZA
COLUMBUS, OH 43215

AND :

NATIONWIDE GENERAL INSURANCE :
COMPANY :
ONE NATIONWIDE PLAZA
COLUMBUS, OH 43215

AND :
NATIONWIDE INSURANCE COMPANY :
.. OF AMERICA :
ONE NATION WIDE PLAZA
COLUMBUS, OH 43215

Defendants

 

NOTICE TO DEFENDANTS

Page 1 of 2

42019-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 15 of 63
L00246140172052819

You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and notice are
served, by entering a written appearance personally or by attommey and filing in writing with the court
your defenses or objections to the claims set forth again you. You are warned that if you fail to do
so the case may proceed without you and a judgment may be entered against you by the court without
further notice for any money claimed in the complaint or for any other claim, or relief requested by
the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP,

Chester County Bar Association
15 West Gay Street

West Chester, PA 19380
Phone (610) 692-1889

Page 2 of 2

2019~-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 16 of 63
L00246140173052819

MAMMUTH & ROSENBERG

BY: MARC 8S. ROSENBERG, ESQUIRE
ATTORNEY LD. NO.: 44457 |

401 CITY AVENUE, SUITE 122

BALA CYNWYD, PA 19004-1122
TELEPHONE: 610-667-1500

FAX: 610-667-3660

EMAIL: Rosenberg@plaintiff.com
ATTORNEY FOR PLAINTIFFS

 

OANA D. LADAR and
FLORIN 0. LADAR (wife & husband)
909 KINGS ARMS DRIVE
DOWNINGTOWN, PA. 19335
Plaintiffs
V.
NATIONWIDE MUTUAL INSURANCE
COMPANY
ONE NATIONWIDE PLAZA
COLUMBUS, OH 43215
AND
NATIONWIDE MUTUAL FIRE
INSURANCE COMPANY ‘
ONE NATIONWIDE PLAZA
COLUMBUS, OH 43215
AND
NATIONWIDE PROPERTY AND
CASUALTY INSURANCE COMPANY
ONE NATIONWIDE PLAZA
COLUMBUS, OH 43215
AND

NATIONWIDE GENERAL INSURANCE

COMPANY

ONE NATIONWIDE PLAZA

COLUMBUS, OH 43215
AND

NATIONWIDE INSURANCE COMPANY :

OF AMERICA

ONE NATIONWIDE PLAZA
COLUMBUS, OH 43215
Defendants

 

THIS IS A MAJOR CASE,
Y TRIAL IS DEMANDED,

CHESTER COUNTY
COURT OF COMMON PLEAS

UNDERINSURED MOTORIST CLAIM

NO.:

COMPLAINT

2019-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 17 of 63
L00246140174052819

ree

1, The plaintiff, Oana D. Ladar, is an adult individual who resides at the above
address.

2. The plaintiff, Florin O. Ladar, is an adult individual and the spouse of plaintiff,
Oana D. Ladar, who resides with her at the above address.

3, The defendant, Nationwide Mutual Insurance Company, is a business corporation
organized and existing under the laws of the State of Ohio, which is authorized to conduct
business and issue policies of insurance in the Commonwealth of Pennsylvania, which also
routinely and regularly engages in business in the County of Chester, Commonwealth of
Pennsylvania, with its registered headquarters location at the above address.

4, The defendant, Nationwide Mutual Fire Insurance Company, is a business
corporation organized and existing under the laws of the State of Ohio, which is authorized to
conduct business and issue policies of insurance in the Commonwealth of Pennsylvania, which
also routinely and regularly engages in business in the County of Chester, Commonwealth of
Pennsylvania, with its registered headquarters location at the above address.

5. The defendant, Nationwide Property and Casualty Insurance Company, is a
business corporation organized and existing under the laws of the State of Ohio, which is
authorized to conduct business and issue policies of insurance in the Commonwealth of
Pennsylvania, which also routinely and regularly engages in business in the County of Chester,

Commonwealth of Pennsylvania, with its registered headquarters location at the above address.

2019-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 18 of 63
L00246140175052819

6. The defendant, Nationwide General Insurance Company, is a business corporation
organized and existing under the laws of the State of Chio, which is authorized to conduct
business and issue policies of insurance in the Commonwealth of Pennsylvania, which also
routinely and regularly engages in business in the County of Chester, Commonwealth of
Pennsylvania, with its registered headquarters location at the above address.

7. The defendant, Nationwide Insurance Company of America, is a business
corporation organized and existing under the laws of the State of Ohio, which ts authorized to
conduct business and issue policies of insurance in the Commonwealth of Pennsytvania, which
also routinely and regularly engages in business in the County of Chester, Commonwealth of
Pennsylvania, with its registered headquarters location at the above address.

8. At all material and relevant times hereto, the aforementioned defendants routinely
and regularly conduct business in the County of Chester, Commonwealth of Pennsylvania.

9, At all times material hereto, the aforementioned defendants acted or failed to act
through their agents, servants, workman and/or employees all in the scope and scope of such
relationships.

11. _ At all times relevant hereto, the plaintiffs, Oana D. Ladar and Florin O. Ladar
(wife and husband), were covered individuals and/or insured individuals pursuant to an
automobile liability insurance policy issued to the plaintiffs, by defendants, Nationwide Mutual

Insurance Company, Nationwide Mutual Fire Insurance Company, Nationwide Property and

a. Ta Bee nee ee Pe cee ee ener BIR aE a2 ol
Casualiy insurance Company, Nationwidi

=—-T seceem ce me Lt cee me wm ew RT td meee ot
TIVEUL LUSULARIVY VUlIpany ain IN ti LW LG

Insurance Company Of America (herein after referred to as defendants), bearing the policy

2019-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 19 of 63
L00246140176052819 |

number 58 37 D 904802. (See a true and correct copy of plaintiffs’ automobile declaration page,
which is attached hereto and marked as Plaintiffs’ Exhibit “A”.)

12. _ At the time the plaintiffs purchased the policy, they elected to purchase bodily
injury limits in excess of the minimum coverage required by the Commonwealth of Pennsylvania
in order to protect the financial integrity of persons who may suffer bodily injury as a result of
Plaintiffs’ negligence while operating a motor vehicle.

13. , Asaresult of the plaintiffs’ election of bodily injury liability limits in an amount
greater than the minimum coverage required by law, they paid, and the defendants accepted,
increased premium payments.

14, At the time the plaintiffs purchased the policy, they elected to purchase
underinsured motorist benefits.

15. Asa result of plaintiffs’ election of underinsured motorist benefits, they paid, and
the defendants accepted, increased premium payments,

16. The aforesaid automobile liability insurance policy provides coverage for
negligence of an underinsured motorist in the amount of One Hundred Thousand Dollars
($100,000.00) each person/Three Hundred Thousand Dollars ($300,000.00) each accident, with
three (3) vehicles on the policy. (See a true and correct copy of plaintiffs’ automobile declaration
page, which is attached hereto and marked as Plaintiffs’ Exhibit “A”.)

17. The aforesaid policy was in full force and effect on June 29, 2016, at which time

ihe plaintifis, Oana D, Ladar, was invoived in an automobile accident, causing the plaintiff,

Dhan
> Waa

D. Ladar, to sustain serious and severe personal injuries, as further described herein below.

2019-04902-TT

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 20 of 63
L00246140177052819

18. Onor about June 29, 2016, at approximately 5:53p.m., the plaintiff, Oana D.
Ladar, was the owner and operator of a 2007 Acura SDX traveling on Horseshoe Pike at or near
its intersection with SR 30 on ramp, in Caln Township, Chester County, Commonwealth of
Pennsylvania.

19. On the aforesaid date and time, at the aforesaid location, the plaintiff's 2007
Acura SDX collided with a 2014 Ford F150, owned and being operated by Steven B. Irons,
when Mr. Irons failed to yield the right of way while turning left, on the eastbound SR 30 ramp
intersection with SR 322, (See a true and correct copy of the Commonwealth of Pennsylvania
Non-Reportable Crash Record, which is attached hereto and marked as Plaintiffs’ Exhibit “B”.)

20. _—‘ The torfeasor, Steven B. Irons, operated his the vehicle, in a careless, negligent
and otherwise unlawful manner, when he failed to yield the right of way to the plaintiff's vehicle,
thereby causing the collision.

21. Asaresult of said collision, the plaintiff, Oana D. Ladar , was violently thrown
about within her vehicle and was caused to suffer severe and permanent personal injuries, as
herein below described,

22.  Asadirect and proximate result of the negligence of the tortfeasor, Steven B.
Irons, the plaintiff, Oana D. Ladar, suffered and will continue to suffer from severe and
permanent injuries, including, but not limited to, disc herniation at C5-6 with impingement of the
left C6 nerve root, disc bulges at C4-5 and C6-7, cervical strain and sprain, thoracic strain and
at

sto Ioeonn te secel comic Lee donne eleven cs even #:
Spraul, 10iti TU SPTGili, UCAUALIICS Ait UaMAge tv

various other ill and injuries; the full extent of which are not yet known.

4.

2019-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 21 of 63
L00246140178052819

23. Asa direct and proximate result of the negligence of the tortfeasor, Steven B.
lrons, the plaintiff, Oana D. Ladar, required and will continue to require medical care and
treatment, surgery, physical therapy, x-rays, diagnostic testing, use of pain medications, and the
use of rehabilitative services,

24. Asa direct and proximate result of the negligence of the tortfeasor, Steven B.
Irons, the plaintiff, Oana D. Ladar, has incurred medical expenses and she will continue to incur
medical expenses for the care and treatment of her injuries for a long and indefinite time in the
future.

25.  Asadirect and proximate result of the negligence of the tortfeasor, Steven B.
Irons, the plaintiff, Oana D. Ladar, has suffered a loss of earnings since the date of the accident
and she may continue to suffer a loss of earnings and an impairment of her future earning
capacity.

26.  Asadirect and proximate result of the negligence of the tortfeasor, Steven B.
Irons, the plaintiff, Oana D. Ladar, has suffered and will continue to suffer from pain, discomfort,
inconvenience, anxiety, embarrassment, the inability to engage in her usual daily activities and
the deprivation of the ordinary and usual enjoyment of life and life’s pleasures.

27. At the time of the collision, the tortfeasor’s vehicle was insured by Travelers
Indemnity Insurance Company with bodily injury liability protection limits in the amount of One
Hundred Thousand Dollars ($100,000.00). (See a true and correct copy of the Auto Insurance
Coverage Summary/Deciaration Page, forthe pulicy of insurance which Steven B. rons nad wiih
Travelers Indemnity Insurance Company , which is attached hereto and marked as Plaintiffs’

Exhibit “C”.)

2019-04902-TIT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 22 of 63
L00246140179052819

28. The tortfeasor’s bodily injury policy limits of One Hundred Thousand Dollars
($100,000.00) are not adequate to compensate the plaintiff, Oana D. Ladar, for the injuries she
sustained as a result of the subject collision.

29. The underinsured motorist was negligent and legally responsible for causing the
motor vehicle accident and the plaintiff, Oana D. Ladar’s resultant injuries, as herein below
described.

30. As aresult of the aforementioned motor vehicle accident, the plaintiff, Oana D.
Ladar, is entitled to underninsured motorist benefits for pain, suffering and disability as a result
of the injuries she sustained.

31. The plaintiff, Oana D. Ladar, promptly and duly notified the defendants of
the aforesaid accident.

32. The defendants immediately assigned Claim Number: 332188-GD to this
accident.

33, On/June 15, 2018, the defendants, waived its subrogation rights and granted
and granted consent to settle to the plaintiffs to settle the insured third party injury claim with
Travelers Insurance, who insures the tortfeasor, Steven B. Irons. (See a true and correct copy
defendants’ letter of June 15, 2018, which is attached hereto and marked as Plaintiff's Exhibit
ep

34. The defendants have in bad faith, willfully, without reasonable foundation, failed
and refused to investigate, evaluate amd negouiiais the plaintiff, Oana D. Ladar’s underinsured

motorist claim, and to promptly resolve/settle her claim for an amount, which is fair and

2019-04902-TT

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 23 of 63
L00246140180052819

equitable, based upon the severe and permanent personal injuries, the plaintiff suffered, as
aforementioned above.

35. The defendants have refused to proceed to underinsured motorist arbitration.

36. For the reasons set forth above, the defendants have violated their obligations
under the policy of insurance.

COUNT I - BREACH OF CONTRACT
PLAINTIFES, OANA D. LADAR AND FLORIN O. LADAR (wife & husband)
V. DEFENDANTS, NATIONWIDE MUTUAL INSURANCE COMPANY
AND NATIONWIDE MUTUAL FIRE INSURANCE COMPANY AND
NATIONWIDE PROPERTY AND CASUALTY INSURANCE COMPANY
AND NATIONWIDE GENERAL INSURANCE COMPANY AND
NATIONWIDE INSURANCE COMPANY OF AMERICA

37. The plaintiffs, Oana D. Ladar and Florin O. Ladar (wife & husband), hereby
incorporate by reference the averments contained in paragraphs 1 through 36 above, as the same
were set forth fully herein.

38. The plaintiffs, Oana D. Ladar and Florin O. Ladar, have fully complied with all of
the terms, conditions and duties required under the policy.

39. The defendants have failed to objectively and fairly evaluate the plaintiffs’
claim.

40. The defendants have failed to promptly offer payment of the reasonable and
fair value of the plaintiffs’ claim.

41. The defendants have failed to reasonably investigate the plaintiffs’ claim,

inasmuch as a thorough and proper inquiry would have revealed that the plaintiff, Oana D. Ladar,

sustained serious injuries, as a result of the motor vehicle accident of June 29, 2016.

2019-04902-TT

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 24 of 63
L00246140181052819

42. As the insurer of the plaintiffs, the defendants owe a fiduciary contractual
and statutory obligation to the plaintiffs to investigate, evaluate and negotiate the underinsured
motorist claim in good faith and to arrive at a prompt, fair and equitable settlement.

43. For the reasons set forth above, the defendants have violated their obligations
under the policy of insurance.

WHEREFORE, the plaintiffs, Oana D. Ladar and Florin O. Ladar (wife & husband)
respectfully request that this Honorable Court grant judgment in their favor and against the
defendants, individually, jointly and severally, in an amount in excess of Fifty Thousand Dollars
($50,000.00), together with compensatory damages, punitive damages, interest, costs of suit,
attorney’s fees, and such other relief as this Honorable Court deems just and proper.

COUNT H - NEGLIGENCE
PLAINTIFFS, OANA D. LADAR AND FLORIN O. LADAR (wife & husband)
V. DEFENDANTS, NATIONWIDE MUTUAL INSURANCE COMPANY
AND NATIONWIDE MUTUAL FIRE INSURANCE COMPANY AND
NATIONWIDE PROPERTY AND CASUALTY INSURANCE COMPANY
AND NATIONWIDE GENERAL INSURANCE COMPANY AND
NATIONWIDE INSURANCE COMPANY OF AMERICA

44. The plaintiffs, Oana D, Ladar and Florin O. Ladar (wife & husband), hereby
incorporate by reference the averments contained in paragraphs 1 through 43 above, as the same
were set forth fully herein.

45. At all times relevant to this Complaint, the defendants, its agents, servants,

workmen and employees were acting in concert with, or as the agents, servants, workmen and

employees of defendants.

2019-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 25 of 63
L00246140182052819

46. At all times relevant to this Complaint, the plaintiffs intended and believed that
any and all disputed underinsured motorist claims made under the policy would be decided by’

arbitration in order to effectuate a prompt, inexpensive and fair resolution of such claims.

47, At all times relevant to this Complaint, the defendants and/or the defendants’
authorized agents and/or defendants’ employees, knew or should have known that the plaintiffs
intended and believed that any and all disputed underinsured motorist claims would be decided
by arbitration.

48. At no time did the defendants, the defendants’ authorized agents and/or the
defendants’ employees advise the plaintiffs of the language contained in the policy of insurance
sold to them or how it would affect the resolution of a disputed underinsured motorist claim
made by them under the policy.

49,  Atno time did the defendants, the defendants’ authorized agents and/or the
defendants’ employees make available to the plaintiffs for purchase automobile insurance
coverage, which would have guaranteed her the right to arbitrate an underinsured motorist claim
made under the policy.

50, The defendants’ actions were negligent, careless and reckless, with respect to
the plaintiff in that the defendant, Allstate:

a. Failed to properly notify the plaintiffs that it could compel them

to resolve any and all underinsured motorist claims by way of
trial rather than arbitration;

Failed to provide the plaintiffs with underinsured motorist
coverage in accordance with their expectations concerning
the resolution of such claims;

a”

2019-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 26 of 63
L00246140183052819

c, Failed to inform the plaintiffs that the policy required mutual
agreement of the parties to resolve a disputed underinsured
motorist claim by way of arbitration rather than requizing
mandatory arbitration on the issue of damages in an
underinsured motorist claim, when the defendants,
knew or should have known that the plaintiffs would not
agree or elect to resolve a disputed underinsured motorist
claim by any means other than mandatory arbitration due to
the increased cost and time associated with litigating the
matter in court;

d. Employed agents, servants, workmen, and employees,
who failed and neglected to procure and maintain in full
force and effect an automobile insurance polity with
underinsured motorist coverage in accordance with the
plaintiffs’ expectations concerning the resolution of
such claims.

e. Recommended, referred or held out its agents, servants,
workmen, and employees, to be competent insurance
agents who failed and neglected to procure and maintain
in full force and effect an automobile insurance policy
with underinsured motorist coverage in accordance with
the plaintiff's expectations concerning the resolutions of
such claims, as knowledgeable and experienced experts
in insurance matters;

f, Failed to promulgate sufficient rules, regulations and policies
to ensure the delivery of competent insurance services, namely
obtaining and maintaining proper and adequate automobile
insurance coverage, including, but not limited to underinsured
motorist coverage that provided for the resolution of disputed
claims by arbitration;

g. Failed to follow prescribed rules, regulations, policies and
accepted insurance industry standards and procedures
concerning the resolution of underinsured motorist disputes;

Failed io take an active and continue overview of its agcits,
servants, workmen, and employees, who failed and neglected
to procure and maintain in full force and effect an automobile
insurance policy with underinsured motorist coverage in
accordance with the plaintiffs’ expectations concerning the
resolution of such claims;

pt

-10-

2019-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 27 of 63

m.

L00246140184052819

Staffed with unqualified personnel, namely, its agents,
servants, workmen and employees, who failed and
neglected to procure and maintain in full force and effect
an automobile insurance policy with underinsured motorist
coverage in accordance with the plaintiffs’ expectations
concerning the resolution of such claims;

Hired, employed or promoted its agents, servants, workmen
and employees, who failed and neglected to procure and
maintain in full force and effect an automobile insurance
policy with underinsured motorist coveragein accordance
with the plaintiffs’ expectations concerning the resolution
of such claims;

Permitted its agents, servants, workmen and employees, who
failed and neglected to procure and maintain in full force and
effect an automobile insurance policy with underinsured
motorist coverage in accordance with the plaintiffs’
expectations concerning the resolution of such claims, to
continue to work as an employee, agent, servant, workmen or
representative, when defendants, knew or should have known
that said employee, agent, servant, workmen or representative
was unable or incapable of properly performing the
requirements of their respective employment;

Failed to establish procedures and programs to determine
whether, its agents, servants, workmen and employees, who
failed and neglected to procure and maintain in full force
and effect an automobile insurance policy with
underinsured motorist coverage in accordance with the
plaintiffs’ expectations concerning the resolution of such
claims, were fit and capable of properly performing the
requirements of their respective employment;

Permitted its agents, servants, workmen and employees,
who failed and neglected to procure and maintain in full
force and effect an automobile insurance policy with

underinsured motorist coverage in accordance with the |

ee ee cen tee ome tee me Vee ee LL

plaintifs’ expectations COLUCCININE tis TSH: G1 SUCsi
claims, to make a sales presentation which misrepresents
the benefits, conditions or terms of plaintiffs’ insurance

policy;

-L-

2019-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 28 of 63
| L00246140185052819

n Failed to advise plaintiffs of important facts or policy or contract
provisions related to the coverage at issue;

0. Failed to exercise due care under the circumstances; and
p. Failed to comply with the laws of the Commonwealth of Pennsylvania.
51. As adirect and proximate result of the negligence and carelessness of defendants,
as described above, the plaintiffs, Oana D. Ladar and Florin O. Ladar (wife & husband), have
been forced to incur and will continue to incur expenses related to the trial of this matter,
including, but not limited to the cost of videotaped depositions, discovery depositions, written
discovery, discovery motions, pre-trial motions and filing fees,
WHEREFORE, the plaintiffs, Oana D. Ladar and Florin O. Ladar (wife & husband)
respectfully request that this Honorable Court grant judgment in their favor and against the
defendants, individually, jointly and severally, in an amount in excess of Fifty Thousand Dollars

($50,000.00), together with compensatory damages, punitive damages, interest, costs of suit,

 

attorney’s fees, and such other relief as this Honorable Court deems just and proper.
] COUNT U1 - BAD FAITH

PLAINTIFFS, OANA D. LADAR AND FLORIN O. LADAR (wife & husband)
V. DEFENDANTS, NATIONWIDE MUTUAL INSURANCE COMPANY
AND NATIONWIDE MUTUAL FIRE INSURANCE COMPANY AND
NATIONWIDE PROPERTY AND CASUALTY INSURANCE COMPANY
AND NATIONWIDE GENERAL INSURANCE COMPANY AND
NATIONWIDE INSURANCE COMPANY OF AMERICA

52. The plaintiffs, Oana D. Ladar and Florin O. Ladar (wife & husband), hereby

incorporate by reference the averments contained in paragraphs i through 5i ubuve, as the same

were set forth fully herein.

-12-

2019-04902-TT

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 29 of 63

L00246140186052819

53. The actions of defendants in the handling of the plaintiffs’ underinsured motorist

claim constitute bad faith as defined under 42 Pa. C.S.A.§ 8371 as follows:

a.

b.

m.

Failing to objectively and fairly evaluate the plaintiffs’ claim;
Engaging in dilatory and abusive claims handling;

Failing to adopt or implement reasonable standards in evaluating
plaintiffs’ claim;

Acting unreasonably and unfairly in response to plaintiffs’ claim;
Not atternpting in good faith to effectuate a fair, prompt and equitable
settlement of the plaintiffs’ claim in which the defendants’ liability

under the policy had become reasonably clear;

Subordinating the interest of its insured, the plaintiffs, to its own
financial monetary interest;

Failing to promptly offer payment to the plaintiffs;
Failing reasonably and adequately to investigate the plaintiffs’ claim;

Failing reasonably and adequately to review the medical documents in the
defendants’ possession;

Violating the fiduciary duty owed to the plaintiffs;

Otherwise unreasonably and unfairly withholding underinsured motorist
benefits justly due and owing to the plaintiffs;

Deliberately delaying the arbitration in this matter;

Compelling its insured to file suit and engage in litigation when a less
costly and less time consuming method of resolving a dispute between the
plaintiffs and defendant exists;

Deliberately aid intentionally acting in such a way as to obfuscate the
arbitration process which is designed to provide a prompt, efficient and
effective means for the resolution of underinsured motorist claims; _

Compelling the plaintiffs to litigate their claim to recover amounts due
under the insurance policy;

~13-

2019-04902-TT

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 30 of 63

L00246140187052819
p. Failing to make an honest, intelligent and objective settlement offer;
q. Causing the plaintiffs to expend money on the presentation of her claim;
r. Causing the plaintiffs to bear the stress and anxiety associated with
litigation;
5. Otherwise unreasonably and unfairly withholding underinsured motorist

benefits justly due and owing to the plaintiffs.

54. _ As ingurer of the plaintiffs, Oana D. Ladar and Florin O. Ladar (wife & husband),
the defendants owe a fiduciary contractual and statutory obligation to the plaintiffs.

55.  Atall relevant times, the plaintiffs, Oana D. Ladar and Florin O, Ladar (wife &
husband) fully complied with the terms and conditions of the policy and all conditions precedent
and subsequent to her right to recover under the policy.

56. For the reasons set forth above, the defendants have violated the policy of
insurance, their obligations as an insurer, have failed to act toward the plaintiffs in good faith and
have violated 42 Pa. C.S.A.§ 8371 for which defendants are liable for compensatory and punitive
damages, together with interest, attorneys’ fees and such other relief as the Court deems
appropriate.

57. Defendants have engaged in wanton and reckless conduct with regard to the
welfare, interest and rights of the plaintiffs, their insureds, and is liable for its bad faith conduct.

WHEREFORE, the plaintiffs, Oana D, Ladar and Florin O. Ladar (wife & husband)
respectfully request that this Honorable Court grant judgment in their favor and against the
defendants, individually,-jointly and severally, in ani amount in cxcess
($50,000.00), together with compensatory damages, punitive damages, interest, costs of suit,

attorney's fees, and such other relief as this Honorable Court deems just and proper.

-14-

2019-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 31 of 63
L00246 140188052819

COUNT IV - LOSS OF CONSORTIUM
PLAINTIFF, FLORIN 0, LADAR
V. DEFENDANTS, NATIONWIDE MUTUAL INSURANCE COMPANY
AND NATIONWIDE MUTUAL FIRE INSURANCE COMPANY AND
NATIONWIDE PROPERTY AND CASUALTY INSURANCE COMPANY
AND NATIONWIDE GENERAL INSURANCE COMPANY AND
NATIONWIDE INSURANCE COMPANY OF AMERICA
58. The plaintiff, Florin O. Ladar, hereby incorporates by reference the averments
contained in paragraphs | through 57 above, as the same were set forth fully herein.
59. The Plaintiff, The plaintiff, Florin O, Ladar, is the husband of plaintiff, Oana D.
Ladar , and resides with her at the aforementioned address.
60. As aresult of the negligence of the tortfeasor, Steven B. Irons, the plaintiff,
Florin O. Ladar, has been caused to suffer-the loss of services, companionship, affection and
attention of his wife/plaintiff, Oana D. Ladar, and, accordingly brings this claim for loss of
consortium.
WHEREFORE, the plaintiff, Florin O. Ladar, respectfully requests that this Honorable
Court grant judgment in his favor and against the defendants, individually, jointly and severally,
in an amount in excess of Fifty Thousand Dollars ($50,000.00), together with compensatory

damages, punitive damages, interest, costs of suit, attorney’s fees, and such other reliefs this
P

Honorable Court deems just and proper.

 

ee ow BY! Lf. Lf.

FADO DANCEINENM Pant
MARC 8, ROSENBERG, ES RE =~

Attorney for Plaintiffs, Oana/D. Ladar
and Florin O, Ladar (wife & husband)

DATED: flai|it

-15-

2019-04902-TT

 

 

 
 

Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 32 of 63
L00246140189052819

VERIFICATION
I, Oana D. Ladar, hereby state that I am the plaintiff in this action and verify that the
statements made in the foregoing Complaint, are true and correct to the best of my knowledge,
information and belief.
The undersigned understands that the statements therein are made subject to the penalties

of 18 Pa. C.S. Section 4904 relating to unsworn falsification to authorities.

LnatX adam

Oana D. Ladar

 

DATED: OS///7

2019-04902-TT

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 33 of 63
, L00246140190052819

VERIFICATION
1, Florin O. Ladar, hereby state that I am the plaintiff in this action and verify that the
statements made in the foregoing Complaint, are true and correct to the best of my knowledge,
information and belief,
The undersigned understands that the statements therein are made subject to the penalties

of 18 Pa. C.S. Section 4904 relating to unsworn falsification to authorities.

hye

os/io/y Florin O. Cadar
DATED: Lt 4

2019-04902-TY

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 34 of 63
L00246140191052819

 

PLAINTIFFS’ EXHIBIT “A”

2019-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 35 of 63
L00246140192052819

Certification

1, Brett Sutton, as a duly authorized Nationwide Insurance associate
entrusted with oversight of the system of record from which this copy was
produced, based upon information and belief, certify under the penalty of
perjury that this attached copy of policy 58 37 D 984802 was made at or
near the time of certification, as part of regularly conducted business
activities, and is a true and accurate copy of the official record kept as part

of regular business activities.

—-Bruth ud Date: October 4, 2016

Signature

Brett Sutton

Print Name

___ Processor, Imaging
Title

2019-04902-T7
00646002058022

edad

 

Case 2:19-cv-02815-PD Document 1 Filed 06/27/19 Page 36 of 63

L00246140193052819
Proparedon May 13,2016 Page t af 2
Frank A Imparato Ill i
Nationwide’ Downing Bate Historic B Your Policy Renewal
165 Byers R
Bony see Chester Springs , PA 19425 Your billis sent separately.
Nationwide Auto Policy
Policy Poriod: Jun 7, 2016 - Dec 7, 2016
Policy Number; 5837D 904802
Sign up for convenient,
automatic bill payment .
with Nationwide Easy Pay. Fiorin 0 & Oana D

Ladar

909 Kings Arms Dr
Downingtown, PA
19335-4137

To learn more, ask your
agent or log in to
nationwide.com/easypay.

 

¥ Insurance Identification Gards ~- Your ID
cards are enclosed in this packet.

 

Y Declarations - These pages show your
coverages under this policy. Carefully
review these details and call Frank A
Imparato Hl at 610.458.8008 if you have
questions or want to make changes.

* General Information
* Goverage Details
* Your Total Policy Premium

What's enclosed

¥ Insurance Documents - Please keep these
documenis for future reference,

Howto Contact Us

Your Nationwide Agent Frank A [mparato Ijl 610.468.8008
Customer Service 1.877.669.6877

Internet Natlonwide.com

24-Hour Claims Reporting 1.800.421.3535

Hearing Impalred (TTY} 1.800.622.2424

2019~04902-TT

 
 

m>
WD

Case 2:19-Cv-02815-PD Documentt Filed 06/27/19 Page 37-0
L00246140194052819

Preparcdon May 13, 2016 Page 2cf2

rt Nati onwi ide’ important Reminders from Nationwide

Is on your side

NOTES:

Mandated Coverage Notice:
Tha laws of the Commonwealth of Pennsylvania, as enacted by the General Assembly, only require that you purchase

Liabifity and First Party Medical Benefit coverages. Any additional coverage or coverages in excess of the limits required
by law are provided only at your requestas enhancements to basic coverages.

Premiums For Basic Mandatory Coverage At The Limited Tort Option:

Vehicle #1: 2011 Mitsubishi Lancer E Vehicle #2; 1998 Toyota 4runners
Coverage Limits Premiums Coverage Limits Premiums
Bodily Injury Liability $15,000 § 67.80 Bodily Injury Llabilily $15,000 $ 47.00
$ 30,000 $ 30,000
Property Damage Liability $ 5000 $ 9270 Properly Damage Liahilily $ 5000 $ 78.60
Medical Benefits $ 5000 §$ 44.50 Medical Benefits $ 5000 $$ 26.20
Vehicle #3; 2007 Acura Mdx
Coverage Limits Premiums
Bodily (njury Liability $15,000 §$ 46.70
$ 30,000
Property Damage Liability $ 5,000 $ 88.20
Medical Benefits § 5000 $ 27.30

Fraud Warning Notice
Any person who knowingly and with intent to defraud any Insurance company or other person files an application for

insurance or statement of claim containing any materially false information or conceals for the purpose of misteading,
information concerning any fact material thereto commits a fraudulent insurance act, which is a crime and subjects such

person te criminal and civil penalties,

Your premium for this renewal is $ 1,385.10. To maintain uninterrupted coverage, please pay your premium by the due
date on the bill. This Includes any change you may have made to your policy.

Thanks ta five years of safe driving you're receiving the Accident Free discount.

Your credit report will only be ofderad at the start of your policy with Nationwide unless you request an update. You
may request 4 new credit-based insurance score once each year to be used to rate your policy. To request an updated
insurance score, please contact us at 1-877-302-1833.

Great news! You have earned features that have been automatically added to this policy, We also want to tell you about
a different Nationwide rating plan available In your state. This plan could possibly save you money and may or may not
include the loyalty features that are included in this policy. Asi your agent for a free On Your Side Review,

Sign up for convenient, auipmens bill payment with Nationwide Rasy Pay. To learn more, ask your —_ or log in to

 watlonwide.comiaasyaay. . - . a . .
Manage your account, make a payment, ‘check the status of a claim and receive your bill 1 by emai with online Acéount
Access, Visitnationwide.com/manage -see how easy it can be,

Ifyou had an accident, what would you ‘drive while your caris being fixed? Nationwide offers coverage that reimburses
you for rental car costs so you can stay on the road. For more information contact your agent.

Nationwide thanks you for your business. Our first priority is to serve you, our Customer.

Whether you have a claim, a question, a concem, or Just need a canvenient service, our On Your Side promise means we'll
be there to serve your needs.

Thank you for choosing Nationwide. We value your business.

2019-04902-TT

 

 
00646002058039

Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 38 of 63

L00246140195052819
Prepared on May 13, 2016 Pago 1 of G
i Nationwide Your Policy Declarations
Nationwide Auto Policy

Policy Period: Jun 7, 2016 -Dec 7, 2016
. Policy Number: 6837D 904802

Policyholder (Named Insured):
Florin O & Oana D
Ladar
909 Kings Arms Dr
Downingtown, PA
19335-4137

Keep these Declarations for your records.

 

General Policy Information

Issued: May 13, 2016
These Declarations are a part of the policy named above and identified by the policy number above. They supersede

any Declarations issued earlier, Your policy provides the coverages and limits shown In the schedule of coverages.
They apply to each insured vehicle as indicated. Your policy complies with the motorists’ financial responsibility laws of
your state only for vehicles for which Property Damage and Bodily Injury Liability coverages are provided.

Policy Period: June 7, 2016 - December 7, 2076 but only if the required premium for this period has been paid and.
only for six month renewal periods if renewal premiums have been paid as required. This policy is initially effective at
(1) the time the application for insurance is completed, or (2) 12:01 a.m. on the first day of the policy period, whichever
is later, Each renewal period begins and ends at 12:01 a.m. standard time at the address of the named insured stated
herein. This policy expires at 12:01 a.m. at the address of the named insured stated herein.

Your canieris Nationwide Mutual Insurance Company, NAIC #23787,

 

 

IMPORTANT MESSAGES:

JF THIS DECLARATIONS PAGE SHOWS THAT GOLLISION COVERAGE APPLIES TO YOUR AUTO, THERE IS ALSO
COLLISION COVERAGE FOR DAMAGE TO A RENTED AUTO. COVERAGE IS SUBJECT TO CONDITIONS AND
LIMITATIONS LISTED IN THE POLICY ORATTACHED ENDORSEMENTS.

 

 

 

 

 

Premium Summary and Other Charges

 

2011 Mitsubishi Lancer E ~ $ 668.60
1998 Toyota 4runners $ 243,60
2007 Acura Mdx $ 462.70
Total For Policy Coverages S 10,00

 

Total Policy Premium $ 1,385.10

 

How You Saved on this Policy with Nationwide

« Passive Restraint » Safe Driver * Accident Free
« Anti Theft Device * Multi Car * tome & Car
« Affinity vo

Peter eee, 3

Thank you for being a long-term customer,

 

Listed Driver(s)

Name Date of Birth Marital Status
Florin O Ladar 10/14 8/68 Married

OanaO Ladar 06/30/78 Married

Continued on th
v-105 2019-04902-TT @ next page

 
 

Casé 2:19-cv-02815-PD

rt Nationwide”
ison your sida

For coverage definitions and descriptions,
visit Nationwide,com

Document 1 Filed 06/27/19 Page 39 of 63
L00246140196052819

Prepareden May 13,2046 Page 2afG
Your Policy Declarations
Nationwide Auto Policy

Policy Period: Jun 7, 2016 -Dec 7, 2016
Policy Number: 5837D 904802

 

Insured Vehicle(s) and Schedule of Coverages

2011 Mitsubishi Lancer E

VIN JA82U2FUXBU000598
Coverages Limits of Liability Premium
Comprehensive and $ 1,500 Actual Cash Value Less $ 500 $ 57.70
IN Customization
Including Gar Key
Replacement Coverage
Collision and $ 7,500 Actual Cash Value Less $ 500 $ 206.90
IN Customization
Including Pet injury
Collision Goverage
Property Damage Liability $ §0,000 Each Occurrence $ 105.70
Bodily Injury Liability $ 100,000 Each Person ,
$ 300,000 Each Occurrence § 107.30
Uninsured Motorists-Rodily Injury (Non-Stacked)
$ 100,000 Each Person
$ 300,000 Each Occurrence $ 9.80
Underinsured Motorists-Bodily Injury (Non-Stacked)

$ 700,000 Each Person

$ 300,000 Each Occurrence $ 36.20
First Party Benefits
Option 1-Medical Benefit $ 56,000 $ 44.50
Option 2-Income Loss Benefit $ 5,000 Total

$ 4,000 Monthly $ 8.50
Option 3-Accidental Death Benefit $ 10,000 $ 2,20
Limited Tort
Vehicle Endorsements 34554 3475
Lienholder-Wells Fargo Dealer 8 Lien Expires On Feb 20, 2018

Total forthis Vehicle $ 668.80

Continued on the next page

2019-04902-TT

 

 
 

00646002058046

“Case-2:49-cev-02815-PB- Document 1. Filed 06/27/19 Page 40 of 63
L00246140197052819

vy Nationwide’
Ison your side

Preparedan May 13, 2016

Page 3 of 6

Your Policy Declarations

Nationwide Auto Policy
Policy Period: Jun 7, 2016 -Dec 7, 2016
Policy Number; 5837D 904902

 

insured Vehicle(s} and Schedule of Coverages (continued)

 

 

1998 Toyota 4runners
VIN JTSHNS6R4W0140316
Coverages Limits of Liability Premium
Property Damage Liability $ 50,000 Each Occurrence $ 89.70
Bodily Injury Liability $ 100,000 Each Person
$ 300,000 Each Occurrence $ 74.20
Uninsured Motorists-Bodily Injury (Non-Stacked)
$ 700,000 Each Person
$ 300,000 Each Occurrence $ 9.80
Underinsured Motorists-Bodily Injury (Non-Stacked)
$ 100,000 Each Person
$ 300,000 Each Occurrence $ 36,20
First Party Benefits
Option 1-Medical Benefit $  §,000 5 26.20
Option 24ncome Loss Benefit $ 5,000 Total
$ 1,000 Monthly $ 5.90
Option 3-Accidental Death Benefit $ 10,000 $ 1.60
Limited Tort
Totalforthis Vehicle $ 243.60
2007 Acura Mdx
VIN 2HNYD282X?7H547 172
Coverages Limits of Liability Premium
Camprehensive and $ 1,500 Actual Gash Value Less $ 500 $ 59.70
IN Customization
Including Car Key
Replacement Coverage
Collision and $ 1,500 Actual Cash Value Less $ 500 $ 454.00
IN Customization
Including Pet Injury
Collision Coverage
Property Damage Liabllity $ 50,000 Each Occurrence $ 95,00
Bodily Injury Liability $ 100,000 Each Person
$ 300,000 Each Occurrence $ 73,80
Uninsured Motorists-Bodily Injury (Non-Stacked)
$ 100,000 Each Person
$ 300,000 Each Occurrence $ 9.80

2019-04902-T7

Continued on the next page

 

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 41 of 63

L00246140198052819
Preparedion May 13, 2016 Page lof 6G
ey Nationwide’ Your Policy Declarations
Nationwide Auto Potioy

Policy Period: Jun 7, 2016 -Dec 7, 2016
Policy Number: 5837D 904802

 

Insured Vehicle(s) and Schedule of Coverages (continued)

 

 

2007 Acura Wdx
VIN 2HNYD282X7H547172
Coverages Limits of Liability Premium
Underinsured Motorists-Bodily Injury (Non-Stacked)

$ 100,000 Each Person

$ 300,000 Each Occurrence $ 36.20
First Party Benefits
Option 1-Medical Benefit $ 5,000 § 27,30
Option 24ncome Loss Benefit $ 5,000 Total

$ 1,000 Monthly $ 5.50
Option 3-Accidental Death Benefit $ 10,000 $ 1.40
Limited Tort
Vehicle Endorsements 3455A 3475

Totalforthis Vehicle $ 462.70

Policy Level Schedule of Coverages
Goverages Limits of Liability Premium
Roadside Assistance Basic ~ Govers Disablement $ 10.00

Up To 15 Mites/$100 Lockout
Endorsement 3436

Accident Forgiveness Feature Inc!
~- Currently Eligible To Use
Total for Policy Coverages § 10.00

 

Policy Form and Endorsemerits

V-037B Nationwide Auto Policy
V-3329 Amendatory Endorsement
V-3272 Limited Tort Cption Election (Pennsylvania)
V-3457 Amendatory Endorsement (Pennsylvania)
V-3453 Amendatory Endorsement
V¥-3412 Automobile Insurance Guarantee (Pennsylvania)
V-3535 Amendatory Endorsement
V-3436 Roadside Assistance Coverage

 CAS6BI3 Amendatory Endorsement -‘Beneiiis
V-3594 Amendatory Endorsement
V-3485A Car Key Replacement Coverage
V-3475 Pet Injury Collision Coverage

Continued on the next page

2019-04902-TT

Tiss
 

~~ Case 2:19-Cv-02815-PD “Document1 Filed 06/27/19 Page 42 of 63
L00246140199052819

eI Nationwide’
ts on your side

For Office Use Only: HP264310
M1A2ts = $ 0.00

Issued By: Nationwide Mutual Insurance Company
Countersigned At; Harrisburg, PA.
By: FrankA  Imparato lil

How to Contact Us

Your Nationwide Agent Frank Almparato Hl 610.458.8008
Customer Service 4.877.669.6877

Internet Nationwide.com

24-Hour Clalms Reporting 1.800.421.3535

Hearing Impaired (TTY) 4.800.622.2421

00646002058053

Ee

Proparedon May 13, 2076 Page Sol &
Your Policy Declarations
Nationwide Auto Policy

Policy Period; Jun 7, 2016 - Dec 7, 2016
Policy Number: 5837D 904802

2019-04902-TT

 

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 43 of 63
L00246140200052819

Preparedan May 13 2016 Page Gal 6

Nationwide” ' : ‘
ison your site This page intentionally blank

2019-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 44 of 63
L00246 140201052819

PLAINTIFFS’ EXHIBIT “B”

2019~04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 45 of 63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SP 7-0501TX-Oriver Exch: »
SP 7-O0897X-Non Reportable, Commonwealth of Pennsylvania
Non-Reportable Crash Record
INCIDENT NUMBER
PA 2016 371507 | PA STATE POLICE - EMBREEVILLE (610) 4B6-6280 |
IDATE OF CRASH TIME OF CRASH DAY OF WEEK COUNTY MUNICIPALITY
06/29/2046 17:83 hrs. WEDNESDAY CHESTER CALN Tw
ROUTE EGMENT # REET EET ENDING
0030 e 30 ONRAMP BYPASS
PATROL ZONE |INVESTIGATOR \ INVESTIGATOR SIGNATURE ‘ ADGE NUMBER
SHESKO, COLBY 12084
REVIEWER REVIEWER BADGE NUMBER |APPROVAL DATE
WINCHESTER, DWAYNE E 08729 9/22/2046
i! * Minute a: a IMinut:
Latitude: Pagress | finutes | z ag Ss . Peg! |Longitude: . [pares ; Hautes | : iSegones | . Piggy |
Location:
ON EASTBOUND SR 30 ON RAMP AT ITS INTERSECTION WITH HORSESHOE PIKE
UNIT # IORIVER'S LAST NAME FIRST NAME wy WFFIX | DOB GENDER PHONE NUMBER
001 IRONS STEVEN B 1004968 =| MALE (610) 640-1014
‘TREET ADDRESS CITY TATE ZIP CODE
412 COUNTRY EDGE CIRCLE DOWNINGTOWN PA 19335
LICENSE NUMBER LICENSE STATE ICLASS EXPIRATION DATE
21803261 PA B 40/05/2049
= INSURANCE COMPANY POLICY NUMBER POLICY EXPIRATION DATE INSURANCE CO. PHONE #
= | TRAVELERS 9821385641014 05/26/2016 (717) 561-1626
ie OWNER'S LAST NAME OR BUSINESS NAME FIRST NAME Ml UFFIX,
8 IRONS STEVEN B
 ETREET ADDRESS city ATE RiP CODE
442 COUNTRY EDGE CIRCLE DOWNINGTOWN PA 49935
VEHICLE YEAR |MAKE MODEL
2014 FORD F150
VIN LICENSE PLATE # ATE MIOLATION (INCLUDING SECTION NUMBER): ORIVER CHARGED?
{FTEXIEFIEKD56494 ZBN1854 PA 0000 OTHER-SPECIFY IN NARRATIVE YES
UNIT # IORIVER'S LAST NAME FIRST NAME hal UFFIX | DOB ENDER PHONE NUMBER
002 LADAR OANA D osaoie7s §|MALE (218) 740-0254
ISTREET ADDRESS CITY TATE ZIP CODE
909 KINGS ARMS DR DOWNINGTOWN PA 49335
LICENSE NUMBER LICENSE STATE CLASS tRATION DATE
25638353 PA c . 0710412017
INSURANCE COMPANY POLIGY NUMBER POLICY EXPIRATION DATE [NSURANCE CO. PHONES
= | NATIONWIDE 5837D904802 4210712016 (747) 652-2754
= JOWNER'S LAST NAME OR BUSINESS NAME FIRST NAME UFFIX
= | LADAR OANA D
6 iREeT ADDRESS ciry ATE ZIP CODE
909 KINGS ARMS DR DOWNINGTOWN PA H9235
VEHICLE YEAR [MAKE MODEL
2007 ACURA SDX
VIN LICENSE PLATE # TATE [VIOLATION (INCLUDING SECTION NUMBER); ORIVER CHARGED?
QHNYD282X7H547172 HMY5873 PA
rash Synopsis

Ob 062376 a Z veiticie crash occurred on ine easibudnd 30 on rainp initersaction with Sr 322in Cain Twp Chester

County. This crash occilited whéii Unit 1 Taited t5 yleid the right oT way while turning left and was struck By unit 2. No
injuries were reported.

 

 

 

2019-04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 46 of 63
L00246140203052819

 

 

 

 

 

PLAINTIFFS’ EXHIBIT “C”

2019-04902-TT

 
Document 1. Filed 06/27/19 Page 47 of 63
L00246140204052819

Case 2:19-cv-02815-PD

TRAVELERS

FANTANAROSA INS AGENCY
P O BOX 72219
THORNDALE PA 19372

00161 Policy Number 982138564 1014 1
Policy Period § 05/26/2016 - 11/26/2016
12:07 AM STANDARO TIME AT THE RESIDENCE PREMISES

April 28, 2016

STEVEN &MICHELE IRONS
412 COUNTRY EDGE CIR
DOWNINGTOWN PA 493354228

Thank you
for your business!

QUESTIONS? CONTACT USI
‘Thank you for trusting Travelers with your auto Policy questions or changes... . . 1.610.384.2188
insurance. We're always available to assist you with 24 hour claim service . 2.2... . 1,800.CLAIM33

questions, additional insurance needs, or claims.

The enclosed, personalized policy package was

created just for you.

o Please review these materials for accuracy:
* Your insurance bill and return envelope
« Your auto renewal policy
= Your auto insurance identification card(s)
» Other important noticas

® Identification Cards, You may need these cards as proof of insurance so keep them In a safe place in your
vehicle, such as your glove box.

® Glaim Cards. Use the handy claim cards below if you're ever in an accident. Simply break the card in half and
give the right side to the other driver.

Please see reverse side for important information relating to Pennsylvania law,

On behalf of FANTANAROSA INS AGENCY, we thank you for your continued business.

Sincerely,

1.800.252.4633
1.800.550.7716
mytravelers.com

Billing and Payment Information. . .
Online service 2... 1. we eee

.
ea Pe

Michael Klein
President

Personal Insurance PL-14511R PA 06-09

TRAVELERS)

Gall us immediately
to report your loss

TRAVELERS.

Call us Immediately
to report your loss

£8R
TRAVELERS J

Call us immediately
to report your loss

TRAVELERS)
Call us immediately
to report your foss

 

800.252.4633 900.252.4633 800.252.4633 800.252.4633
(800.CLAIM33) (800.CLAIM33) (800.CLAIM33) (800.CLAIM33)
Wo're here to help We're hore to help We're hore to help We'ro here to hetp
241 hours a day, 365 days a your 24 hours a day, 305 days a year 24 hours a day, 365 days & year 24 hours a day, 365 days a year
BeoltersiioyP-- “Rea car stiay) ocoltersiaj > = ~~ Beo nesta)
FOR YOU FOR OTHER DRIVER FOR YOU FOR OTHER DRIVER

 

00148510016! 2915055 0629 GDaRT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 48 of 63

Please note the following:

AUTOMOBILE INSURANCE IDENTIFICATION CARD INFORMATION

® Your automobile insurance identification card indicates that your policy provides at least the minimum

coverage required by Pennsylvania's Financial Responsibility law.

e One ID card Is enclosed for each vehicle on your policy. Keep the card in the glove compartment of your car,
This card must be shown when requested by any law enforcement official. The ID card information may also be
used for vehicle registration and replacing license plates. If your liability policy is not in effect, the card is no

longer valid,

You are required to maintain financial responsibility on your vehicle. It is against Pennsylvania law to use the
(D card fraudulently such as using the card as proof of financial responsibility after the insurance policy is

terminated.

If you suspect FRAUD on any policy or claim, call the Travelers 24-hour hotline (800)-6-FRAUD-0, Help us fight

fraud,

* Any person who knowingly and with intent to defraud any Insurance company or other person files an
application for insurance or statement of claim containing any materially false information or conceals for the
purpose of misleading, information conceming any fact material thereto commits a fraudulent insurance act,
which is a crime and subjects such person to criminal and civil penaltles.

Thank you for insuring with Travelers.

FOR OTHER DRIVER

This ingurance card has been
provided by a Trevalors customer.
Please call us at 800.262.4633

for clair service.

Clain profassionals are avallahia
to take your notice of toss 24 hours
a day, 365 days a yaae,

FOR YOU
If you aro In an aute acetdont:

1. Snap this card in lwo ond provide
tho right side to ihe other driver,

2, Gat tho IIcense plats number of
the other driver's vahlein,

3, Gall Travelers tmmedlalely al
000.252.4633.

 

902138564 101 1 |

NAAVELEHS CUSTOMEA POLSY QUMAFR

OUITR CAVER'S LGERSE PLAIE MADER

982198564 101 1

TOUR COLsCY HULTITR

FOR OTHER DRIVER

‘This insurance esrd has ban
provided by a Travelers customer.
Pisase call us af 000.252.4633
for clalm sarvica.

Claim professionals are available

to take your notice of logs 24 haves
a day, 365 days a year,

L00246140205052819

FOR YOU

Ifyou are In an auto accident:

4, Snap this card in lwo and provide
the eight side io the other driver.

2% Got tha ileense plate numbar of
the other driver's vehicle,

3. Call Travelars Immediately al
800.252.4633.

 

| 982130564 101 4

TRAVELERS GUBTOMER POLICY UUNOCN

OTHED DRIVER'S LICENSE PLATE MUUNEA

982138564 101 1

YOUN POLICY s1uuHER

2019-04902-TT
hL~Z0670-6T0E

Case 2:19-cv-02815-PD Documenti Filed 06/27/19

| , | | co1atemoIE! Fa1IECSS aszs naeRis
I

PENNSYLVANIA, FINANCIAL RESPONSIBILITY

NAIC IDENTIFICATION CARD

Code Company:
27998 TEE nc eaen HOME AND MARINE INSURANCE COMPANY

Agent Policy Number Effective Date
0A0779 382138564 1di 1 05/26/16

Noi valid mare than 6 months “rom effective daie

Year Make/Model Vehicle Identification Number
13 NISSA / MURANO .S/S ONGAZLMWSDW3 05701,
Agent

FANTANAROSA INS AGENCY
? O BOE 72219
THORNDALE PA 19372

Insured

STEVEN EMICHELE IRONS
412 COUNTRY EDGE CIR ,
DOWNINGTOWN PA 193352228

Rev. 12-13 See Important Natice On Reverse Side TRAVELERS)

PENNSYLVANIA FINANCIAL RESPONSIBILITY

NAIC IDENTIFICATION CARD

Code Company:

27998 THE TRAVELERS HOME AND MARINE INSURANCE COMPANY
Agent Policy Number : Effective Date

OA0779 982138554 1d1i1 05/26/16

Not valid more than 6 months from effective date

Year Make/Model : Vehicle Identification Number

14 FORD / F-150 a LIPIFELEFLERDS 6493

Agent

FANTANAROSA INS AGENCY
PO BOX 72219
THORNDALE PA 19372

insured

STEVEN sMICHELE TROMS
412 COUNTRY EDGE C
DOWNINGTOWN PA 199354228

Rev. 12-13 See Important jNotice Cn Reverse Side TRAVELERS!

Page 49 of 63

6L8zSO090c0rlL9PZ001
LL~2O6F0-6L02

Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 50 of 63

IN CASE OF AN ACGIDENT Content fhe police or a bn if necessary. Call Travelers
Pinnesietety to report the accident or claim toll gee at 1-800-252-4633.

For each driver, aassenger or witness ivolved, get ther ietr a 2 and contect
Information, 2s well as Vehicle license as a

FOR POLICY SERVICE CALL 610.3
IMPORTANT NOTICE Regarding ir  Fnanctal Responsibflity Insurance Identification
eee travelers 4 is required ed by, ee law to send you en !D card. The ID card shows that an

policy has b vehicle described ‘sallsfying the financial

responsibilty requemenis oft the. lat i "you lose. the card, coniae: Travelers or your
Insurance fepresantatives fora replecem D card informatio n may be used for
vehidle feqstatis ion and replacing Heenss les your Habliity ieee bolle policy is not in
rd is no tonger valid, You are required S naints nm ponsibility an
your Vehicle. itis against PA law to use the {D card fraudulently a as using the card as
proof of financial responsibility after the insurance poli a te

a card must be cared tor production upon demand. It is a that you cerry this
ice,

Re. ingured ve vehi
r Istrant of & moter vehicle who drives or permils a mato’

vehiste. iy be driven anh n this Sit Sia without the required financlal responsiblity may have his

registration suspended or waked

NOTE: THIS CARD 7 Rave oe NG A) You are involved in an auto accent.
You are convicted of a traffi in @ parking offense, that requires 2 cou
Vehicle Cox {3} You are oe Tor ‘iatng a any provi provision of 76 Pa.C.S, (relating ta the
Ue sea an reqpestad

la produce it b ye paige
to fi ei Transportation when you roquest
Teotoretion POF a outs epee and/or Teciatraton privilege which has been
previously suspended Or revoke

TO GET ROADSIDE ASSISTANCE CALL TOLL FREE 1-300-282-4633.

IN CASE OF AN ACCIDENT Contant the police or call 911 if ascessary. Call Travelers
immediately to report the accident or claim toll iree at 1-B00-262-4
For each driver, pessenger or witness Liveived, get thelr name and. een
information, 2s well as vehicle license plate number and state.
FOR POLICY SERVICE CALL 610-384-2188
IMPORTANT NOTICE Regarding your Financial Responsibility Insurance Identification
Card: Travelers is required by PA jew to send you an ID card. The {D card shows that an
insurance policy has been issuec! lor the vehicle described satisfying the financial
responsttill ity requirements of the ‘av. If you ae the card, contact Travelers or your
Insurance representative for a replaczmen fd information may be used for
vehi ide feats fion and replacing licenses lates | it a fab insurance policy is not in
ID card is no tonger valid. You uulred to maintain financial responsibifity on
~ riehicle, itis against FA law to us! Sard fraudulently tn as using the card as
praof of financial responsibility after ne ieee olicy is terminater
= ae hued be corres for produsition upon demand, tt is ee that you carry this
cal e insu:
GARNING: Any oe or regisirart if a motor vehicle who drives or permits a moter
vehicle to be driven nes State withcut the required financial responsibility may have his
registraflan suspended or VOKEU,
NOTE: THIS CARD IS REQUIRED WHEN: (1 9 You are Involyed in an auto accident, (2)
You are convicted of a traffic offense,| other than 2 parking offense, that raquires a cou!
rarica. (3) You are s topped far fofating. any provision of 75 Pa.C.S, (relating to the
Vehicis Code} and peated to Borden it wa olice officer.
You must provide a copy of this card to the Dept of Transportallon when you ce: west
cestoration of your operating privilege and/or registration privilege which has
previously suspended or revoked.

TO GET ROADSIDE ASSISTANCE BALL TOLL FREE 1-800-252-4633.

6L82S020Z0FL9%20071
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 51 of 63
L00246140208052819

. ‘ . 1? Be pe bo gee ee A 8 om, Got
Sethe Voge Go of. wo bead ott Ge@ciarartions

es Your Agency's Mame and Address
STEVEN &MICHELE IRONS FANTANAROSA INS AGENCY

apart went

412 COUNTRY EDGE CIR P O BOX 72219

DOWNINGTOWN PA 193354228 THORNDALE PA 19372

Your Policy Number 982138564 101 1 For Policy Service Call 610.384.2188
Your Account Number 982138564 For Claim Service Call  7.800.CLAIM33

 

t

Your Total Preraium for the Policy Period is $1,085.00.
The policy period is from May 26, 2016 to November 26, 2076.

 

. agi tet) 4 ide Mtitication Mumbers
1. 2013 NISSA MURANO S/S JN8AZIMWSDW206701
2. 2014 FORD F-150 SUPE 1FTFX1EF1EKD56493

 

py 7 de ta Ps ge ety ttee bite ae

insurance is provided only where a premium is shown for the coverage.

“IF COLLISION COVERAGE IS PROVIDED UNDER THIS POLICY, COVERAGE EXTENDS TO VEHICLES
WHICH YOU RENT FOR 30 DAYS UNDER A RENTAL CAR COVERAGE AGREEMENT. PLEASE RENENBER
THAT COLLISION COVERAGE DOES NOT PAY FOR LOSS OF USE. PLEASE CONTACT YOUR TRAVELERS
AGENT OR REPRESENTATIVE IF YOU HAVE QUESTIONS. IF YOU DO NOT CARRY COLLISION
INSURANCE, THIS POLICY DOES NOT PAY FOR DAMAGE TO RENTAL VEHICLES. *

VEHICLE 1 VEHICLE 2

13 NISSA 14 FORD
MURANO S/S F-150 SUPE

A. Bodily Injury
$100,000 each person........0005. $ 76 § 73
_ $300,000 each accident
B, Property Damage
$100,000 each accident...... woven § 85 $ 86

Continued on next page

559/0A0779 L-7782 Rev. 08-07 Page 1 of 5

ootsero016! BAAR ARQATE
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 52 of 63
L00246140209052819

 

Pee hes Ped eT ete ord

13 NISSA 14 FORD
MURANO S/S F-150 SUPE

06, Uninsured Motorists
(Bodily Injury) Stacked
$100,000 each person.......... wee § 12 § 12
$300,000 each accident
See Endorsement A37045

D8, Underinsured Motorists
(Bodily Injury) Stacked
$100,000 each person..,.....-.60. 9 62 $ 62
$300,000 each accident
See Endorsement A37046

E. Collision
Actual Cash Value less........... i 166 $ 150
$500 deductible

F. Comprehensive
(Other than Colliston)
Actual Cash Value Tess.........6.- $ 103 $ 126
$100 deductible

G. Extended Transportation Expense
$50 per day/$1,500 maximum...,... § 16 $ 16

QA. First Party Benefits Coverage
Limited Tort Option... ctr secaree § 16 $ 12
See Endorsement A37021

Roadside Assistance Coverage
15 miles $ 6 $ 6
See Endorsement A00450

a1
ih)
wD
a
a
o>
2

. Subtotals far your vahialas, ............ $

Payton ter Say babe y! 8 1085

Continued on nexl page

SS5O/0A0779 2019-04902- pep 7702 Rev, 08-07 Page 2 of 5
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 53 of 63

Named Insured
Policy Number
Policy Period
Issued On Date

982138564 101 1

April 28, 2016

L00246140210052819

STEVEN &MICHELE IRONS

May 26, 2016 to November 26, 2016,

TRAVELERS | |

 

Discounts and Advantages

Paid in Ful? Olscount
Accident Forgiveness
Travelers Homeowners Customer
Travelers Homesaver Customer
Multiple Cars on Policy

New Car Discount

Anti-Theft Discount

Passive Restraint Discount

Drivers

1. STEVEN
2. MICHELE

Vehicles

1. 13 NISSA MURANO S/S
2, 14 FORD F-160 SUPE

14 FORD
F-150 SUPE

14 FORD 138 NISSA

F-150 SUPE MURANO S/S

14 FORD 13 NISSA

F-150 SUPE MURANO S/S

DATE OF SEX MARITAL
BIRTH STATUS
10-04-68 Nale Married
12-03-71 Female Married
USE OF LOCATION

VEHICLE OF VEHICLE
Commute DOWNINGTOWN PA
Pleasure DOWNINGTOWN PA

Good news! We applied Accident Forgiveness to this policy renewal, which gets you a
better price. Accident Forgiveness helps keep your rates_from going up. just because

ee |

oT an accident. To quality* for Acoident Forgiveness again, your policy must be free
of accidents and major violations for 5 years.
“Eligibility and qualification may vary by state.

GE9/OA0779

on1ianoi6G! BRB OARGAT

Continued on next page

PL-7782 Rev. 08-07 Page 3 of 5
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 54 of 63

L0024614021 1052819

TRAVELERS |

=
“E

2B LUE Sa

 

Tost gs pe Pe Hee gyal

It is important that the above information is correct to ensure that your policy is
properly rated. If there are errors or changes to this information, please notify

your Traveters representative immediately.

 

Loss Payees

13 NISSA MURANO S/S NISSAN INFINITY LT

VIN # JNSAZTHWSDW306701 915 L ST PMB/C 436
SACRAMENTO ,CA 95814

14 FORD F-150 SUPE TRUHARK FCU

VIN # IFTFXTEF1EKD56493 PO BOX 25202

FORT WORTH, TX 76124

Additional Insured
Additional Insured - See Endorsement A00014

13 NISSA MURANO S/S NISSAN INFINITY LT
VIN # JN@AZTMWSDW306701 914 L ST PMB/C 436
SACRAMENTO CA 95814

Your Insurer
The Travelers Home and Marine Insurance Company

One Tower Square, Hartford, CT 06183
Policy Endorsements

A37014 Amendment of Policy Provisions - Pennsylvania

A37021 First Party Benefits Coverage - Pennsylvania

A37045 Uninsured/Underinsured Motorists Endorsement - Pennsylvania
A00011 Additional Insured

A00450 Roadside Assistance Coverage

Policy Edition 8 Poliey Form 104 Issued on

04/29/48

Thank you for insuring with Travelers. We appreciate your business. If you

have any questions about your insurance, please contact your Travelers

representative.

Continued on next page

0779 - .
S59/0A07 2019-04902-raP 1782 Rev. 08-07 Page 4 of §

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 55 of 63
L00246140212052819

SP

TRAVELERS)

Named Insured STEVEN &MICHELE IRONS !
Policy Number 982138564 101 1 }
Policy Pertod May 26, 2016 to November 26, 2016, i
Issued On Date April 28, 2016

 

 

 

'
3
bert tay Dat tote {
.

For information about how Travelers compensates independent agents and
brokers, please visit www.Travelers.com or call our toll, free telephone
number 1-866-904-8348, You may also request a written copy from Marketing
at One Tower Square, 2GSA, Hartford, Connecticut 06783.

You may be etigible for a policy in a newer product from another of our Travelers
companies. How we determine the price for a policy is dene differently for the
newer product, For example, we may use new criteria or use the existing criteria,
such as car and driver information, in a different manner. A new product policy
might cost you jess or more than what you now pay. The newer product and your
current products may also have different policy language, features or coverage
options. On the newer product, we may pay agents different compensation than on
your current policy; for information visit www. travelers, com/about-us/spot]ight/
docs/pi_auto_disclosure.pdf. You may continue with your current policy, or you
may request a policy in the new program. Contact your agent or Travelers
representative to discuss whether a different Travelers auto insurance policy is
right for yau.

[t is important that the information we used to rate your policy is correct, It is

your responsibiiity to make sure that the information on these Declarations is accurate
and complete, including checking that you are receiving all the discounts for which you
are eligible. To see a full list of discounts offered, including discounts for having
multiple policies with us or being a good driver, go to www.travelers.com/discounts. Once
at the website, type in your policy number 9821385641071 and product code AQi to view the
discounts available. If any of the information on the Declarations has changed, appears
incorrect, or is missing, please advise your Travelers agent or representative
immediately. Your Travelers agent or representative is also available to review the
information on the Declarations with you.

YOU MAY PURCHASE UNINSURED AND/OR UNDERINSURED MOTORISTS COVERAGE
AT ANY AVAILABLE LIMITS FROM $15,000/$30,000 UP TO YOUR BODILY
INJURY HABILITY LIMITS. YOU MAY REIECT THESE COVERAGES ENTIRELY. . . i. ‘

5H9/0A0779 PL-7782 Rev. 08-07 Page 5of5

ooraagnote! 40s AG ROR MEE
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 56 of 63
L00246140213052819

IMPORTANT NOTICE

 

Pennsylvania Surcharge Disclosure Statement
Notice of Tort Options
Notice of Premium Discounts

Pennsylvania Surcharge Disclosure Statement:

In accordance with Pennsylvania law we are providing you with the circumstances and conditions under which a
surcharge would apply, the estimated increase for the surcharge per policy period per policyholder, and the number
of years a surcharge would be in effect, if applicable.

Driver points, during the experience period, are accumulated for each operator in the household. The experience
period is the three years immediately preceding the effective date of application, or the preparation of the continua-
tion or renewal.

Driver points are used in conjunction with other driver variables to determine the highest ranked drivers. The high-
est ranked drivers equal to the number of eligible vehicles are then used to determine the average driver factor for
the policy. For a Named Non-Owner policy or a Miscellaneous Vehicle only policy, we use the highest ranked
driver only.

The average driver factor is applied to the following coverages: Bodily Injury, Property Damage, Single Limit
Liability, First Party Benefits, Increased First Party Benefits, Extraordinary Medical Benefit, Medical Payments,
Comprehensive and Collision.

Driver points for all drivers on the policy, other than drivers insured elsewhere, are also totaled and used with an-
other rating variable. This factor is used in the rating of Bodily Injury, Property Damage, Single Limit Liability,
First Party Benefits, Increased First Party Benefits, Extraordinary Medical Benefit, Medical Payments, Compre-
hensive, Collision, Uninsured Motorists Coverage and Underinsured Motorists Coverage.

In addition, once a policy has earned Safe Driver Advantage, driver points for all drivers on the policy, other than
drivers insured elsewhere, are used to determine if the policy remains eligible for the discount at each renewal/
continuation. Loss of the discount at renewal can increase the policy premium between 0 and 11%.

Points are accumulated for Convictions and At Fault accidents as follows:

Convictions:
Points are accumulated for convictions occurring during the experience period for motor vehicle violations of the
applicant or any other resident operator. Violations are categorized as outlined below:
A) Major Convictions for which points are assigned for each conviction:
1) Driving under the influence: driving while intoxicated or under the influence of drugs
2) Refusal to take a sobriety test
3) Attempting to elude officer: eluding or attempting to elude a police officer
4) Failure to stop and report an accident when involved in an accident
5) Gross negligence/manslaughter: homicide or assault arising out of the operation of a motor vehicle
6) The accumulation of points under a State Puini Systcim ur a sciies of convictions requiring the filing of
evidence of Financial Responsibility under any Financial Responsibility Law as of the effective date of the
policy
7) Illegal use of license/driving while suspended: driving while license is suspended or revoked; using stolen
license

8) Operating a motor vehicle without the owner's permission
9) Loaning a license to unlicensed person

PL-12323 11-10 Page 1 of 4
001490700161 49H tos AOD Biro

 

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 57 of 63
L00246140214052819

10) Failure to stop for a school bus: failure to stop or yield for a school bus as required
11) Reckless driving: driving a motor vehicle in a reciless manner
12) Racing: engaging in a speed contest

13) Suspension/Revocation: suspension or revocation of a license as a result of a conviction unless the suspen-
sion is the result of a single 1535 violation.

14) Single incident requiring a Financial Responsibility filing

We assess a surcharge of approximately 59% for each major conviction.

B) Conviction resulting from any other moving traffic violation not assigned a point value elsewhere in this

rule, aud such conviction is the second or subsequent conviction by any one insured recorded under the
policy that has not been assigned a point value above. These include:

1) Lesser speeding convictions
1-5 miles per hour over the posted speed limit
6-10 miles pcr hour over the posted speed limit
11-{5 miles per hour over the posted speed limit
16-20 more miles per hour over the'posted speed limit
We assess a surcharge of approximately 22% for each lesser speeding conviction.
2) Minor convictions ~
Illegal turning
Stop Sign/Red Light: Running through a red light or stop sign.
Passing violations
Other Miscellaneous Minor violations /
We assess a surcharge of approximately 31% for each minor conviction.
3) Major convictions
Careless Driving
Speeding 21 or more miles over the posted speed limit.
We assess a surcharge of approximately 59% for each of these major convictions.

C) At Fault Accidents

Poinis shall be assigned for cach accident that occurred during the experience period, involving the appli-
cant or any current resident operator, while operating an auto.

f) Points are assigned for each auto accident that results in a paid claim for:

a) $1,050 or more damage to property, bodily injury or death if such accident occurred on or after
July 1, 2002, but prior to July [, 2005, or

b) $1,150 or more damage to property, bodily injury or death if such accident occurred on or after

Tule i, NAG hat anne whe T ONNG 209 DAN ax wanes daeeenn
Uy 2p Sy oie Pp icy t% Suly By SVU, VE GUY U1 LEAVY UGA te property, bodily injury or

death if such accident occurred on or after July 1, 2008,

2) Points are assigned if, during the experience period there were two or more accidents that result in paid
claims and the accidents have not been assigned a point under [} above and the accidents in total re-
sulted in damage to property, bodily injury, or death of:

1) $1,050 or more, if at least one accident occurred on or after July 1, 2002, but none occurred on or
after July 1, 2005 or

PL-12323 11-10 Page 2 of 4

2019-04902-TT

 
 

D.

E,

F,

Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 58 of 63
L00246140215052819

2) $1,150 or more, if at least one accident occurred on or after July 1, 2005, but none occurred on or
after July 1, 2008 or

3) $2,000 or more, if at least one accident occurred on or after July t, 2008.

We assess a surcharge of approximately 39% for cach at fault accident above the threshold and for a com-
bination of minor at fault accidents once they in total pierce the threshold.

EXCEPTIONS:

1. No points are assigned for accidents incurred by an operator demonstrated to be a named insured
or a principal operator of an auto under a separate policy; and

2. No points are assigned for accidents occurring under the following circumstances.

a) auto lawfully parked (if the parked vehicle rolls from the parked position then any such acci-
dent is charged to the person who parked the auto); or

b) the applicant, owner or other resident operator is reimbursed by, or on behalf of a person who
is responsible for the accident or has judgment against such person equal to at least 60% of the
total amount of the paid claim; or

c) auto is struck in the rear by another vehicle and the applicant or other resident operator has not
been convicted of a moving traffic violation in connection with this accident; or

d) operator of the other auto involved in the accident was convicted of a moving traffic violation
and the applicant or resident operator was not convicted of a moving traffic violation in con-
nection with the accident; or

e) auto operated by the applicant or any resident operator is struck by a "hit-and-run" vehicle, if
the accident is reported to the proper authorities within 24 hours by the applicant or resident
operator; or

f) accidents involving damage by contact with animals or fowl; or

g) accidents involving physica] damage, limited to and caused by flying gravel, missiles, or falling
objects; or

h) accidents occurring when using auto in response to an emergency if the operator of the auto at
the time of the accident was a paid or volunteer member of any police or fire department, first
aid squad, or any law enforcement agency. This exception does not include any accident occur-
ting after the auto ceases to be used in response to such emergency; or

i) accidents resulting in an amount being paid on behalf of an insured under a First Party Medical
Claim only incwred on or afler July 1, 1990; or

j) accidents, incurred on or after July 1, 1990, resulting in an amount being paid on behalf of an
insured only under Basic, Added or Combination First Party Benefits coverage, or under Bx-
-traordinary Medical Benefits coverage,

At Fault Accident With BU: an accident meets the criteria in C.1) above and there was bodily injury dam-
ages paid as a result of the accident.

At Fault Accident Without BI: an accident meets the criteria in C.1) ahove. but there was.no hodily injury

ys ‘
a Fhe lant
damages Pate BEL -aiaw MYOOUTEL.

If two or more accidents meet the criteria in C. 2) above, we will count the accidents starting with the old-
est accident in the experience period. Once the dollars paid or reserved for two or more accidents equal or
exceed the threshold, we will use the characteristics of the most recent accident in the group to determine if
the accident is an At Fault Accident With BI or an At Fault Accident Without BI and apply the points to
the point accumulation for the driver involved in that accident. We will then repeat the process for any re-
maining accidents under the threshold.

PL-12323 14-10 Page 3 of 4

aorseioies Aas FEF Ofoatee
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 59 of 63
L00246140216052819

G. Months Since Most Recent Incident: for cach driver the number of months prior to the effective date of
the new business policy or continuation that the last at fault accident occurred and the last conviction oc-

curred,
H. Refund of Surcharged Premium

If point(s) have been assigned in accordance with one of the following situations, the Company shall refund
the insured the increased portion of the premium gencrated by the point(s), All such refunds shall be the
portion of the premium duc to the surcharge for all policy periods since the inception of the surcharge.

1) Ifpoints are assigned as a result of an accident and it is subsequently learned that the accident falls un-
der one of the exceptions enumerated in this rule,
2) Ifpoints are assigned as the result of a conviction and the conviction is ultimately reversed.

3) I[fpoints are assigned through mistake, carelessness, misinformation or other error.

 

Notice of Tort Options

The laws of the Commonwealth of Pennsylvania give you the right to choose either of the following two tort op-

tions:

1) “Limited Tort” Option - This form of insurance limits your right and the rights of members of your household
to seek financial compensation for injuries caused by other drivers. Under this form of insurance, you and
other household members covered under this policy may seek recovery for all medical and other out-of- pocket
expenses, but not for pain and suffering or other nonmonetary damages unless the injuries suffered fall within
the definition of “serious injury”, as set forth in the policy or unless one of several other exceptions noted in the
policy applies.

2) “Full Tort” Option - This form of insurance allows you to maintain an unrestricted right for yourself and other
members of your household to scck financial compensation for injuries caused by other drivers. Under this form
of insurance, you and other household members covered under this policy may scek recovery for all medical
and other out of pocket expenses and may alsa scek financial compensation for pain and suffering or other
nonmonetary damages a result of injuries caused by other drivers.

If you wish to change the tort option that currently applies to your policy, you must notify your agent, broker or
company and request and complete the appropriate form.

Nolice of Premium Discounts

 

IF your vehicle is equipped with passive seatbelts or airbags, you are entitled to a discount of the First Party Bene-
fits Coverage portion of your policy. Passive seatbelts are those which automatically fasten without any action by
the driver or front seat passenger.

If your vehicle is equipped with a passive anti-theft device you are entitled to a discount on your comprehensive
coverage. Passive anti-theft devices are systems installed which are activated automatically when the driver turns
the ignition key to the off position. This does not include an ignition interlock provided as a standard feature by the
manufacturer.

" [fail named insureds age 55 or older have successfully completed a driver improvement course spproved by Penn-
DOT, you may be cligible for a premium credit.

If you have property coverage insured with us, you may be eligible to receive a premium discount,

Please contact your agent or insurance representative for information on these premium discounts.

PL-12323 11-10 Page 4 of 4
2019-04902-TT
|

Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 60 of 63
L00246140217052819

IMPORTANT NOTICE ABOUT BILLING OPTIONS AND DISCLOSURES

This notice contains important information about our billing options and fees for
policy number 982138564 101 1.

You have chosen to pay your insurance premium in full and will be billed by mail /
email, Other charges that may apply include a $10.00 late charge and a $20.00 fee
for payments returned by your bank,

I£ your billing needs change, you may pay your premium by:

Bill Plan Monthly Lump Sum
Electronic Funds Transfer (EFT) $ 1.00 No Charge i
Recurring Credit Card (RCC) $ 1.00 No Charge :
Bill by Mail / Email § 5,00 No Charge

Late Charge: $10.00 per occurrence
Payments returned by your bank: §20.00 per occurrence

In the event two payments are returned during a 12 month period you will be required
to pay with guaranteed funds for 182 days from the date of the last returned
payment. Guaranteed funds are credit card, bank check, money order or home banking
payments. Othex foxma of payment will be returned. You will not be eligible to use
our Electronic Funds Transfer (EFT) ox Recurring Credit Card (RCC) payment plens.

Visit wow.amp.travelers,com if you would like to enroll in our Electronic Funds
Transfer (EFT) or Recurring Credit Card (RCC) payment plan.

When you provide a check as payment, you authorize us either to use information from
your check to make a one-time electronic fund transfer from your account or to
process the payment as a check transaction.

T£ you have multiple policies with us you may be able to combine those policies into
a single billing account. If you have selected one of our monthly billing options,
and you combine your policies into a single billing account, you will be charged
just one service charge per installment, and not per individual account.

To add this policy to an existing billing account or if you have other questions
about this notice, please call your insurance representative at 610-384-2188.

PL-44216 12-11
anraszvanie: AARC OhA Odi

 
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 61 of 63
L00246140218052819

PLAINTIFFS’ EXHIBIT “D”

2019~04902-TT
Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 62 of 63
100246140219052819

Mammuth & Rosenburg

: . . Page 1 of 1
fF Nationwide

oo Date prepared June 15, 2018
Notice of loss date June 30, 2016
Claim number 332188-GD
Policy number 5837D 904802

Questions? Contact Claims Assoclate
Khnberly Hard
HARDYK2@nationwide.com
Phone 267-416-3612
Fax 866-480-3367

Mammuth & Rosentburg
401 East City Avenue
Suite 122

Bala Cynwyd, PA 19004
Attn: Edward Carr

Claim details

insurer: Nationwide Mutual Insurance Gompany
Policyholder: FLORIN O & OANA D LADAR
Claimant; Oana [ adar

Claim number: 332188-GD

Loss alate: June 29, 2016

Dear Mr. Carr,

This lotter confirms that Nationwide is waiving its right to subrogation and is granting you consent to
settle the insured third party injury claim with Travelers Insurance.

Our records indicate Travelers insures the tort foasar Steven trons.

For more information

(f you have any questions or concerns, please contact me at 267-416-3612 or
HARDYK2@nationwide.com.

Sincerely,

Kimberly Hardy

Nationwide Mutual Insurance Company
PO Box 182068

Columbus, OH 43218-2068

Any person who knowingly and with intent te dafroud any insurance company or other person files an
application for insurance or statement of ctaim containing any materially false information ar conceals
for the purpose of misleaciing, information concerning any fact material thereto commits a fraudulent
~ dnsurance act, whictiis a urine and subjeciy such a person to criminal ad civil pehattiés,

2019-04902~-TT
L00246 140220052819

Case 2:19-cv-02815-PD Document1 Filed 06/27/19 Page 63 of 63

 

 

 

wi

70L8 O360 COOL 9555 3272

 

Mammuth & Rosenberg

ATTORMEYS AT LAY

401 EAST CITY AVENUE
SUITE 122
BALA CYNWYD, PA 19004-1122

Nationwide General Insurance Company
One Nationwide Plaza
Columbus, OH 43215

DK 11
